                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                   at KNOXVILLE

  QUOC VIET,                                  )
                                              )
  Plaintiff,                                  )
                                              )         Case No. 3:17-cv-114
  v.                                          )
                                              )         Judge Mattice
  VICTOR LE and COPIER VICTOR, INC.,          )         Magistrate Judge Guyton
                                              )
  Defendants.

                                       JUDGMENT

         This case came before the Court on Defendants’ Motion for Summary Judgment

  (Doc. 46) filed by Victor Le and Copier Victor, Inc. The Honorable Harry S. Mattice, Jr.,

  United States District Judge, having granted the Motion,

         It is ORDERED AND ADJUDGED that this action be, and hereby is,

  DISMISSED.

         Dated at Chattanooga, Tennessee, this 15th day of October, 2018.



                                                             /s/ John Medearis
                                                                John Medearis
                                                               CLERK OF COURT




Case 3:17-cv-00114-HSM-HBG Document 72 Filed 10/15/18 Page 1 of 1 PageID #: 1121
